—Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in summarily denying defendant’s pretrial pro se suppression motion inasmuch as that motion was served and filed more than 45 days after defendant’s arraignment (see, CPL 255.20 [1], [3]; 710.40 [1]; 710.70 [1]; People v Kasparek, 174 AD2d 970, lv denied 78 NY2d 1078). Contrary to defendant’s contention, he was not subjected to an illegal arrest (see, People v Rosario, 78 NY2d 583, 588-589, cert denied — US —, 112 S Ct 1210; People v Lopez, 95 AD2d 241; see also, Executive Law § 259-i [3] [a] [i]). Additionally, we reject defen*829dant’s contention that he was deprived of effective assistance of counsel. The record demonstrates that defendant’s attorney provided meaningful representation (see, People v Rivera, 71 NY2d 705, 708-709; People v Baldi, 54 NY2d 137, 146-147). (Appeal from Judgment of Oneida County Court, Buckley, J.— Criminal Possession Controlled Substance, 1st Degree.) Present — Callahan, J. P., Pine, Lawton, Doerr and Davis, JJ.